 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10

11    HAROLD E. MONTAGUE,                           Case No. 3:17-cv-00648-RCJ-WGC
12                     Petitioner,                  ORDER
13           v.
14    MS. BAKER, et al.,
15                     Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (second request)

18   (ECF No. 35), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion for enlargement of

20   time (second request) (ECF No. 35) is GRANTED.

21          DATED: January 30, 2020.
22                                                            ______________________________
                                                              ROBERT C. JONES
23                                                            United States District Judge
24

25

26

27

28
                                                    1
